Citation Nr: 1625195	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  12-01 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for cervical spine arthritis. 

2.  Entitlement to an extraschedular rating for degenerative joint disease of the
     lumbosacral spine.  

3.  Entitlement to an extraschedular rating for residuals of a left hip injury with 
     trochanteric tendonitis and bursitis.

4.  Entitlement to a total disability rating based on individual unemployability due 
     to service connected disabilities ("TDIU").


REPRESENTATION

Appellant represented by:	Chisholm Chisholm & Kilpatrick 




ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 1976.  

This matter initially came before the Board of Veterans' Appeals ("BVA" or "Board") on appeal from three rating decisions dated in April 2010, September 2011 and July 2012 by the Department of Veterans Affairs ("VA") Regional Office ("RO)" in Muskogee, Oklahoma.  The April 2010 rating decision granted service connection for degenerative joint disease of the lumbosacral spine ("back disorder") and residuals of a left hip injury with trochanteric tendonitis and bursitis ("hip disorder"), effective April 27, 2005.  The September 2011 rating decision denied the claim for a TDIU.  Lastly, the July 2012 rating decision denied service connection for cervical spine arthritis ("neck disorder" or "cervical spine").   

In February 2015, the Board issued a decision in which it granted an initial disability rating from 10 percent to 20 percent for the Veteran's back disorder effective from May 2010, denied a disability rating in excess of 10 percent for the Veteran's hip disorder and remanded the Veteran's claims of entitlement to service connection for cervical spine arthritis and TDIU for further development. 

The Veteran appealed the Board's February 2015 decision to the United States Court of Appeals for Veterans Claims ("Court" or "CAVC").  In October 2015, the Veteran's counsel and VA submitted a Joint Motion for Partial Remand that requested the Court to vacate, in part, and remand the Board's decision to the extent that the Board failed to provide sufficient reasons and bases in denying extraschedular ratings for the Veteran's back disorder and hip disorder.  In doing so, the parties agreed not to disturb the Board's decision that denied entitlement to an initial schedular rating in excess of 20 percent for the back disorder and schedular rating in excess of 10 percent for the Veteran's left hip disorder.  See October 2015 Joint Motion for Partial Remand, p. 1.  Lastly, the parties requested that the Court not disturb those parts of the Board's decision that remanded the Veteran's claim of entitlement to service connection for cervical spine arthritis and TDIU.  Id.  The Court granted that parties motion that same month.  See October 2015 Court Order.  

Since that time, the development requested from the RO as to the Veteran's claims of entitlement for cervical spine arthritis and a TDIU has been completed; and those issues have been returned to the Board.  In addition, the extraschedular consideration claims discussed in the Joint Motion for Partial Remand have also been returned to the Board. 

For the record, this appeal was processed using the Veteran's Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim. 

The issues of entitlement to a TDIU and extraschedular ratings for the Veteran's back and hip disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction ("AOJ").


FINDINGS OF FACT

1.  The evidence of record reveals that the Veteran has a current diagnosis of cervical spine arthritis.  

2.  The competent and probative evidence of record reveals that the Veteran's cervical spine arthritis was not shown in service or within one year after discharge from service, nor does the evidence show that the Veteran's arthritis is linked to or otherwise a result of the Veteran's service connected disabilities.  



CONCLUSION OF LAW

The criteria for service connection for cervical spine arthritis have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board must initially discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.655 (2015). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter sent to the Veteran in June 2012 advised him as to what information or evidence was necessary to substantiate his cervical spine arthritis service connection claim.  The letter also notified the Veteran of his and VA's respective responsibilities in obtaining evidence and information to substantiate his claim, and how VA determines disability ratings and effective dates.  The June 2012 letter was sent prior to the rating decision in July 2012.  Therefore, VA fulfilled its duty to notify. 

VA also has a duty to assist the Veteran in the development of his/her claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Board finds that all relevant facts have been properly developed, and that evidence necessary for an equitable resolution of the issue in this case has been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's STRs, post-service VA and private treatment records have been added to the record.  See, e.g., VA medical records dated in 1978, 2003 to 2011; records from the Social Security Administration.     The Veteran's VBMS and Virtual VA records have been reviewed.  

In addition, the Veteran was provided with a VA medical examination in relation to his cervical spine claim in July 2012.  In addition, VA obtained addendum VA medical opinions in September 2015 in relation to the Veteran's secondary service connection claim.  The Board finds that the July 2012 and September 2015 VA examination reports are adequate because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-125 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Therefore, the available medical evidence and records have been obtained in order to make adequate determinations.  The Veteran has not identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of his cervical spine claim.

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by the VA to obtain evidence necessary to substantiate the Veteran's claim. Therefore, no further assistance to the Veteran with the development of evidence is required.


Service connection for cervical spine arthritis

In a statement received by the RO in May 2012, the Veteran sought service connection for arthritis of the neck he claimed was due to his service connected back and hip disabilities.  See May 2012 statement.  In its July 2012 rating decision, the RO denied service connection for this claim.  See July 2012 rating decision; August 2012 Statement of the Case.  The Veteran has appealed that decision.  August 2012 Notice of Disagreement; September 2012 VA 9. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service connected disease or injury. 
38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that: (1) a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993). 

Service connection for certain chronic diseases, including arthritis, will be presumed if they manifest to a compensable degree within one year following active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  For the record, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).  

When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

A review of the post-service medical evidence in this case reveals that the Veteran has a current diagnosis of cervical spine arthritis.  See June 2012 VA examination report, pgs. 1, 2.  The records also show a history of chronic neck pain.  See private medical records dated in February 2004 and April 2004.  The Veteran's primary claim is that his cervical spine arthritis developed secondary to his service connected back and hip disabilities.  See May 2012 statement.  However, the Veteran has also raised the issue of direct service connection during a June 2012 VA examination, in which he told the VA examiner that the onset of his cervical spine symptoms began in May 1973.  See June 2012 VA examination report, p. 2; see also undated Social Security Disability records, p. 18 (the Veteran reported that his depression, hip condition, back condition and neck condition first bothered him in 1973); June 2005 Social Security Administration disability examination report, 
p. 3 (The examiner's impression was that the Veteran had a chronic cervical ligamentous strain and that osteoarthritis should be ruled out).  During his June 2012 VA examination, the Veteran reported that his cervical spine condition began while on active duty in May 1973.  He seems to have indicated that he was unsure of an exact incident in which he hurt his neck, but believed it may have been injured from "repetitive activity."  Id.  He reported that his neck pain had increased over the years since service, making his life hard.  Id.  Lastly, the Veteran stated that he believed that when he fractured his left hip while in service, the accident "reinjured" his neck, making his symptoms worse than before.  Id.   

Turning to the direct service connection claim, a review of the Veteran's service treatment records reveals no injuries to the Veteran's neck or any complaints of, or treatment for, a neck injury or disorder.  See service treatment records.  The Veteran's November 1975 service separation examination references no neck injuries or complaints of neck pain.  See November 1975 service entrance examination; April 1976 statement of medical condition.  In his November 1975 report of medical history, the Veteran stated that he was in good health, although he indicated that he experienced ear, nose or throat trouble.  November 1975 report of medical history, p. 1.  In explaining why he checked off the box for ear, nose or throat trouble, the Veteran reported that he had occasional tonsillitis that he related to his neck.  Id., p. 2.  While the Veteran's actual service records show that he was treated in January 1975 and April 1975 for sore throats, they do not show that the Veteran was ever seen or treated for complaints of neck pain itself.  See service treatment records.   

In terms of post-service medical evidence, records in the claims file appear to first document the Veteran's complaints of chronic neck pain in February 2004.  See February 2004, April 2004 and October 2004 private medical records.  The claims file contains records dated in 1978 and 2003; however, these records do not reference any neck complaints.  Of particular interest to the Board is a February 2004 medical record in which it was noted that the Veteran had complaints of neck pain "x 20 years"; and that he was involved in a motor vehicle accident 20 years ago (i.e., approximately 1984).  Subsequent post-service records primarily focus on treatment for the Veteran's back and hips, only addressing the Veteran's neck complaints in passing.  See post-service medical records dated from 2005 to 2011.  Notable to the Board as well is that the claims file contains several applications for compensation submitted by the Veteran dated from 1978 to 2011.  None of these applications reference any neck complaints or cervical spine disorder.  The first time the Veteran requested service connection for his neck disorder was in May 2012, more than 30 years after he separated from service.  See, e.g., Applications for Compensation or claims for compensation dated in 1978, 1993, 2004, 2004, 2005, 2005 and 2011.  

Thus, neither the Veteran's service records nor post-service evidence of record supports a finding that the Veteran experienced an injury or incident in service involving his neck that can be service connected.  In this regard, the Veteran is certainly considered competent to report that his neck hurt in service and/or that it has continued to hurt since he separated from service.  See Falcone v. Brown, 8 Vet. App. 398, 403 (1995) (In certain cases, a layperson is considered competent to testify as to the symptoms of a disability, such as pain, as well as experiencing a continuity of symptomatology).  However, in terms of the credibility of the Veteran's statements, the Board must make a factual determination as to whether the evidence supports the Veteran's assertions that he, in fact, injured his neck in service and that is why he had neck pain or if the preponderance of the evidence is against the Veteran's assertions.  

Given the evidence discussed above in terms of the Veteran's failure to report neck pain or problems in service while, but at the same time, reporting in service sore throat pain that he related to his neck; the fact that the Veteran filed numerous compensation claims prior to May 2012, never referencing his chronic neck pain or neck problems in those applications; and further, the fact that one of the Veteran's post-service medical records appears to reference a motor vehicle accident that occurred in approximately 1984, in the context of addressing the Veteran's complaints of chronic neck pain.  As stated above, the Veteran is competent to report that his neck hurt in service and/or after service.  However, the Board finds his statements of somehow injuring his neck in service to be less credible than the other evidence of record, specifically the evidence discussed in detail above.  Therefore, after reviewing all of the evidence of record, the Board finds that the preponderance of the evidence is against finding that the Veteran's cervical spine disorder manifested in service, within one year of separation of service or is otherwise causally related to service.  

Turning to the Veteran's secondary service connection claim, the Board initially observes that even though there are medical records in the claims file that reflect the Veteran's complaints of and treatment for neck pain, none of these records document any medical opinions that the Veteran's diagnosed cervical spine arthritis is somehow related to his service connected back or hip disabilities.  In attempting to address this question, the Veteran was afforded a VA examination with a medical doctor in June 2012.  The doctor performed a physical examination, reviewed the Veteran's service treatment records and reviewed his post-service medical records.  After doing so, he opined that it was less likely than not that the Veteran's current neck pathology was caused by his service connected hip and back pathology.  See June 2012 VA examination report, p. 11.  In doing so, he stated that the Veteran's service and VA records did not support any such connection between the cervical spine condition and the back/hip condition.  Id.  

In addendum medical opinions, the June 2012 VA examiner clarified his initial statement in reporting, in terms of secondary service connection on a "direct" basis, that he could not come up with a theory of biomechanical causation that would place the Veteran's low back condition or hip condition as the proximate cause or cause-in-fact of the Veteran's cervical spine pathology.  September 2015 medical opinions.  In doing so, he essentially stated that neither the Veteran's back disability nor hip disability could put compensatory stress on the cervical spine, thus leading to the development of osteoarthritis.  Id.   As such, the Veteran's service connected disabilities did not/could not cause his cervical spine arthritis.  Id.  For the same reason (i.e., neither the back nor hip disabilities can put compensatory stress on the cervical spine), the doctor clarified in terms of the theory of aggravation that he again could not come up with a biomechanical theory that would explain why (or how) the Veteran's current cervical spine pathology would (or could) be aggravated by his hip or back pathology.  Id.    

Thus, while the Veteran contends that his cervical spine arthritis could be secondary to or aggravated by his service connected disabilities, the Board accords his assertions as to the etiology of his disorder little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation and/or aggravation of cervical spine arthritis involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In a case such as this, where arthritis is a disorder that can be attributed to different factors and only truly observable on 
x-rays, expert testimony is necessary to establish causation and/or aggravation.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Therefore, based on the foregoing, the Board finds that service connection for the Veteran's cervical spine arthritis is not warranted on a secondary basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and the Veteran's cervical spine arthritis claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
 

ORDER

Service connection for cervical spine arthritis is denied. 


REMAND

The Veteran also claims entitlement to TDIU.  Currently, he does not meet the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  See, e.g., September 2011 rating decision.  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

There is some evidence in this case to establish that the Veteran's service connected disabilities interfere with employment.  Notably, in an April 2016 medical opinion recently added to the claims file, an orthopedist opined that the Veteran was unable to secure or follow substantially gainful employment of any kind as of his last day of work in June 2003.  See April 2016 Expert Independent Medical Review report, p.18 - submitted by Veteran's counsel.  The doctor disagreed with a March 2011 VA doctor, who opined that the Veteran could do sedentary work.  In disagreeing with the March 2011 doctor, the April 2015 orthopedist remarked that sedentary employment typically required prolonged sitting (up to 6 hours a day); and that individuals with significant lumbar symptoms do not tolerate sitting or standing in particular.  Id.  In addition, the orthopedist opined that the Veteran was not capable of doing sedentary work as he was never taught skills regarding this type of work.  Instead, the Veteran was always involved in labor-intensive employment, such as construction.  Id.  For these reasons, he opined that the Veteran was unable to secure or follow substantially gainful employment of any kind.  Id.   

The Board does not have the authority to grant an extraschedular evaluation in the first instance; however, it is not precluded from reviewing a RO determination that referral is not warranted and confirming that decision.  In this case, based on the factual circumstances presented, the Board concludes referral is needed.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (Board may consider whether referral to "appropriate first-line officials" for extraschedular rating is required).  Since the issues of entitlement to extraschedular consideration for the Veteran's service connected spine and hip disorders could be impacted by the outcome of the TDIU's referral, the Board finds that the three issues are inextricably intertwined and will defer action on the extraschedular issues at this time. Harris v. Derwinski, 1 Vet. App. 180 (1991).

1.  The RO should refer the Veteran's claim of entitlement to TDIU to the Under Secretary for Benefits or the Director of VA's Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b) (2015).

2.  After receiving a response to the action requested above, and conducting any additional notification and/or development deemed warranted, the RO should readjudicate the issues of TDIU, entitlement to an extraschedular rating for lumbosacral spine degenerative joint disease and entitlement to an extraschedular rating for residuals of a left hip injury with trochanteric tendonitis and bursitis, in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


